Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (2017/0236123).
Regarding Claim 1, Ali et al. (2017/0236123) discloses a system for using segments to improve access speed in a block chain network (“accessing and processing an underlying blockchain”, paragraph [0022]; “reduces the bootstrap time”, paragraph [0091]), comprising:
at least one non-transitory storage medium that stores instructions; and 
at least one processor that executes the instructions to: 
create a first segment for a block chain upon occurrence of a triggering condition, create a second segment for the block chain, the second segment associated with a different portion of the block chain than the first segment (“second binding data “, paragraph [0023]; “a new block is created it”, paragraph [0007]); 
receive a search query for the block chain that is associated with a date or a block number (“where time is defined by the block number”, paragraph [0062]); and


Regarding Claim 6, Ali discloses the system of claim 1, wherein, upon occurrence of an additional triggering condition, the at least one processor creates a third segment for the blockchain, the third segment associated with:
a first portion of the blockchain that is associated with the first segment (“virtual blockchain comprises first creating a binding between a name…”, paragraph [0057]; “a new block is created it”, paragraph [0007]); and 
a second portion of the blockchain that is associated with the second segment (“second binding data “, paragraph [0023]; “a new block is created it”, paragraph [0007]).
Regarding Claim 8, Ali discloses a system for using segments to improve access speed in a blockchain network (“accessing and processing an underlying blockchain”, paragraph [0022]; “reduces the bootstrap time”, paragraph [0091]), comprising:
at least one non-transitory storage medium that stores: 
instructions; and
a group of segments that each correspond to different portions of a blockchain (“virtual blockchain comprises first creating a binding between a name…”, paragraph [0057]; “a new block is created it”, paragraph [0007]; “second binding data “, paragraph [0023]; “a new block is created it”, paragraph [0007]); 
	and at least one processor that executes the instructions to:
receive a query to search for a block of the blockchain (“querying the first block’s records by using the second cryptographic hash...with a greater block number”, paragraph [0026]).;

search the segment of the group of segments for the block (“exhaustive search”, paragraph [0091]).
Regarding Claim 14, Ali discloses the system of claim 8, wherein the query is a read query or a write query (“write new data”, paragraph [0023]).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (2017/0236123) in view of Cunico et al. (2019/0190697).
Regarding Claim 2, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the triggering condition comprises expiration of a time period.
However, Cunico et al. (2019/0190697) teaches triggering comprising an expiration date (Fig. 4A, paragraph [0033]).  It would have been obvious to one of ordinary skill in the art to have provided expiration date in triggering condition in Ali in order to meet the preference period time as taught by Cunico.
Regarding Claim 3, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 2, wherein the time period is approximately three months.

Regarding Claim 4, as discussed above, Ali essentially discloses the system of claim 1, wherein the triggering condition comprises a size of the first segment exceeding a size threshold.
However, Cunico teaches the triggering condition comprises a size of the first segment exceeding a size threshold (“threshold size”, paragraph [0033], Claim 3).
It would have been obvious to one of ordinary skill in the art to have provided a size threshold in Ali in order to attain a threshold size as preferred by user as taught by Cunico.
Regarding Claim 5, as discussed above, Ali essentially discloses the system of claim 4, wherein the at least one processor checks if the size of the first segment exceeds the size threshold upon expiration of a time period.
However, Cunico teaches if the size of the first segment exceeds the size threshold (“threshold size”, paragraph [0033], Claim 3) upon expiration of a time period (expiration date, fig. 4A, paragraph [0033]).
It would have been obvious to one of ordinary skill in the art to have provided a size threshold and expiration date in Ali in order to attain a threshold size and expiration date as preferred by user as taught by Cunico.
Regarding Claim 7, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein, upon occurrence of an additional triggering condition, the at least one processor adds a branch to the first segment prior to adding a set of data to the first segment, the at least one processor operable to search the first segment prior to the set of data using the branch.

Regarding Claim 11, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 8, wherein the different portions all have a same duration.
	However, Cunico discloses triggering comprising a time lapse (Claims 3, 10).  Since Cunico does not limit how long the time is, it would have been obvious to one of ordinary skill in the art to have provided a desired time period such as same duration in Ali in order to meet the preference period time as taught by Cunico.
Regarding Claim 12, as discussed above, Ali essentially discloses the claimed invention but does not explicitly discloses the system of claim 8, wherein the different portions all have a same size.
However, since the size of the segments are determined upon the size of the data, it would have been obvious to one of ordinary skill in the art to have found that they are in same size in Ali in the event that they stored the same size data.
Claims 9, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. (2017/0236123) in view of Struttmann et al. (2018/0205552).
Regarding Claim 9, as discussed above, Ali essentially discloses the claimed invention but does not the system of claim 8, wherein the group of segments correspond to all of the blockchain.
However, Struttmann et al. (2018/0205552) teaches overlapping storing respective segments (Claim 12).  It would have been obvious to one of ordinary skill in the art to have included all the segments (overlapped) in Ali when the segments are the same and overlapped as taught by Struttmann.
Regarding Claim 10, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 8, wherein the group of segments overlap each other.

Regarding Claim 13, as discussed above, Ali essentially discloses the claimed invention but does not explicitly disclose the system of claim 8, wherein at least one of the group of segments is an archive segment.
However, Struttmann et al. (2018/0205552) teaches storing respective segments (Claim 12).
It would have been obvious to one of ordinary skill in the art to have archived segment (storing) in Ali in order to store it for future use as taught by Struttmann.
Allowable subject matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests “create a first segment associated with a first portion of a blockchain; at a first time, create a second segment associated with a second portion of the blockchain that is subsequent to the first time; at a second time, create a third segment associated with a third portion of the blockchain that is subsequent to the second time; close the first segment so the first portion of the blockchain is previous to the second time; receive a query for a block of the blockchain; and select the first segment, the second segment, or the third segment to search for the block using data specified in the query.” such as required by Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	/WILSON LEE/               Primary Examiner, Art Unit 2152